DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 8, 2022 has been entered.
 
Allowable Subject Matter
Claims 1-27 and 29-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Statement of allowance is in reference to independent claims 1, 22, and 30. This application is subject to a terminal disclaimer. Claims 1, 22, and 30 recite a combination of elements that as a whole are not found in the prior art.    

Discussion of most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) “Peapod: Mass Customized Service” by Jan A. Van Mieghem (“Van Mieghem”).  Van Mieghem generally discusses Peapod’s business model for home shopping and delivery of groceries to consumer.  However, Van Mieghem fails to anticipate or render obvious the Applicant’s claimed invention.
(ii) WO-0229508 A2 to LEE Swee Hoong (“Hoong”): Hoong discloses a broker mediated online shopping system and method.  However, Hoong fails to anticipate or render obvious the Applicant’s claimed invention.
(iii) US 20160155127 A1 to Hartman (“Hartman”): Hartman discloses creating a video recording of a transaction of a product having a unique tag (paragraph [0028]).  However, Hartman fails to anticipate or render obvious the Applicant’s claimed invention.
(iv) US 20160042415 A1 to Min (“Min”): Min discloses using a camera to record a video of a purchasing agent physically placing merchandise in a lockbox (paragraph [0021]).  However, Min fails to anticipate or render obvious the Applicant’s claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625